DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 objected to because of the following informalities:  applicant recites “vertical interconnected sliding links” in the last clause of the claim, however, the term “vertical” is newly introduced and lacks antecedent.  One recommendation is to change “a plurality of interconnected sliding links” to “a plurality of vertical interconnected sliding links” in last two second clause of claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US Patent 9860999 in view of Han et al. US Pub 2017/0048996.
Regarding claim 1, Hsu teaches,
A system (figs. 1-7) comprising: 

a bracket (Fig 3, 6-7, structure of element 1 excluding structure of 121) comprising a second plurality of rails (figures 1b, 2b,  6, the region indicated by element 1222) to be interconnected with the first plurality of rails (as seen in figures 1b, 2b, 5 the interconnection between the first rails and the second rails), wherein an adhesive (Col. 7, lines 18-31, figs. 1, 2, 3, describes that the display 5 is attached to element 4, thereby at least inexplicitly teaches a form of adhesive by the term "mounted" additionally the office may take an interpretation that element 4 is the adhesive member that acts between the bracket 121 and the display) attaches the foldable display device to a portion of the bracket adjacent to the second plurality of rails, and wherein the second plurality of rails enable the foldable display device to slide via the first plurality of rails as the bracket transitions between an open state of the system and a closed state of the system (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34);
a plurality of vertical interconnected sliding links (elements 11 comprises various sliding links such as element 112 and 113 in figure 5); and 
a plurality of shafts (shafts being element 111 figure 5) coupled to the plurality of vertical interconnected sliding links, wherein each shaft horizontally connects a vertical 
Hsu does not teach the specific details of the plurality of vertical interconnected sliding links, wherein each of the  interconnected sliding links comprise at least one curved extruding prong and at least one curved rail. However providing a specific hinge means and links is not new in the art of foldable display devices. 
Han in similar field of foldable electronic device teaches a plurality of interconnected sliding link (Fig. 6, section of element 210 and figures 3-5 shows the details), wherein each of the interconnected sliding links comprise at least one curved extruding prong (figure 5, left side where element 2131 is indicated) and at least one curved rail (figure 5, right side where cutout is position opposite of element 2131 such that the adjacent 213's element 2131 is placed within that rail, similar to figures 1&4 of present application).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the plurality of interconnected sliding links as taught by Han as the plurality of interconnected sliding links of Hsu for the purpose of controlling the movement of the sliding links such that the prong and the curved rail abut and thereby limiting the predetermined motion of rotation, additionally, changing one kind of hinge structure with another is known in the art and merely a design choice which enables Hsu to operate in the same fashion but provides more control to the movement/bendability.
claim 4, Hsu as modified teaches,
Wherein the second plurality of rails resides on two sections of one side of the bracket (Fig 1a, 3, 5, 6, such that the second plurality of rails 1222 provided on one side of the bracket (structure of element 1 excluding structure of 121), since element 1222 are provided on at least right or left side as seen in at least figure 1a and 3).
Regarding claim 5, Hsu as modified teaches,
Wherein the second plurality of rails are located proximate the plurality of vertical interconnected sliding link interconnected (sliding link is indicated by region of element 11 in figure 1, 3, 5, 6, similar to present application). 
Regarding claim 6, Hsu as modified teaches,
Wherein the open state comprises the foldable display device sliding to an end of the second plurality of rails proximate the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34).
Regarding claim 7, Hsu as modified teaches, 
Wherein the closed state comprises the foldable display device sliding to an end of the second plurality of rails proximate an outer edge of the system that does not include the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34; additionally any one side of the bracket as indicated above is consider the bracket, all other structure can be other structure since the applicant is claiming "comprising" thereby being open ended).
Regarding claim 8, Hsu discloses,
A method for manufacturing a device (figs. 1-7) comprising: 

manufacturing a bracket (Fig 3, 6-7, structure of element 1 excluding structure of 121) comprising a second plurality of rails(figures 1b, 2b,  6, the region indicated by element 1222) comprising a second plurality of rails (figures 1b, 2b,  6, the region indicated by element 1222) to be interconnected with the first plurality of rails (as seen in figures 1b, 2b, 5 the interconnection between the first rails and the second rails), wherein an adhesive (Col. 7, lines 18-31, figs. 1, 2, 3, describes that the display 5 is attached to element 4, thereby at least inexplicitly teaches a form of adhesive by the term "mounted" additionally the office may take an interpretation that element 4 is the adhesive member that acts between the bracket 121 and the display) attaches the foldable display device to a portion of the bracket adjacent to the second plurality of rails, and wherein the second plurality of rails enable the foldable display device to slide via the first plurality of rails as the bracket transitions between an open state of a system and a closed state of the system (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34);
manufacturing a plurality of vertical interconnected sliding links (elements 11 comprises various sliding links such as element 112 and 113 in figure 5); and 

Hsu does not teach the specific details of the plurality of vertical interconnected sliding links, wherein each of the  interconnected sliding links comprise at least one curved extruding prong and at least one curved rail. However providing a specific hinge means and links is not new in the art of foldable display devices. 
Han in similar field of foldable electronic device teaches a plurality of interconnected sliding link (Fig. 6, section of element 210 and figures 3-5 shows the details), wherein each of the interconnected sliding links comprise at least one curved extruding prong (figure 5, left side where element 2131 is indicated) and at least one curved rail (figure 5, right side where cutout is position opposite of element 2131 such that the adjacent 213's element 2131 is placed within that rail, similar to figures 1&4 of present application).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the plurality of interconnected sliding links as taught by Han as the plurality of interconnected sliding links of Hsu for the purpose of controlling the movement of the sliding links such that the prong and the curved rail abut and thereby limiting the predetermined motion of rotation, additionally, changing one kind of hinge structure with another is known in the art and merely a design choice which 

Regarding claim 11, Hsu as modified teaches,
Wherein the second plurality of rails resides on two sections of one side of the bracket (Fig 1a, 3, 5, 6, such that the second plurality of rails 1222 provided on one side of the bracket (structure of element 1 excluding structure of 121), since element 1222 are provided on at least right or left side as seen in at least figure 1a and 3).
Regarding claim 12, Hsu as modified teaches,
Wherein the second plurality of rails are located proximate the plurality of vertical interconnected sliding link interconnected (sliding link is indicated by region of element 11 in figure 1, 3, 5, 6, similar to present application). 
Regarding claim 13, Hsu as modified teaches,
Wherein the open state comprises the foldable display device sliding to an end of the second plurality of rails proximate the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34).
Regarding claim 14, Hsu as modified teaches,
Wherein the closed state comprises the foldable display device sliding to an end of the second plurality of rails proximate an outer edge of the system that does not include the bracket (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34; additionally any one side of the bracket as 
Regarding claim 15, Hsu teaches,
A system (figs. 1-7) comprising: 
a foldable display device (Fig. 1-4, foldable display device being the soft display 5, the housing of the apparatus 100 and at least elements 121 and element 4) comprising a first plurality of rails (Figure 6-7, element 121 the rails where element 1212 is indicated) connected to a display panel (figure 6-7 and figure 1A-2A, such that the soft display 5 is connected (at least indirectly) to the rails such that this adjust the orientation of folding and unfolding) to adjust an orientation of the display panel; and 
a bracket (Fig 3, 6-7, structure of element 1 excluding structure of 121) comprising a second plurality of rails (figures 1b, 2b,  6, the region indicated by element 1222) to be interconnected with the first plurality of rails (as seen in figures 1b, 2b, 5 the interconnection between the first rails and the second rails), wherein an adhesive (Col. 7, lines 18-31, figs. 1, 2, 3, describes that the display 5 is attached to element 4, thereby at least inexplicitly teaches a form of adhesive by the term "mounted" additionally the office may take an interpretation that element 4 is the adhesive member that acts between the bracket 121 and the display) attaches the foldable display device to a portion of the bracket adjacent to the second plurality of rails, and wherein the second plurality of rails enable the foldable display device to slide via the first plurality of rails as the bracket transitions between an open state of the system and a closed state of the system (fig. 1b shows one position and figure 2b shows movement along element 121-122 with the arrow indication; at least col. 4, lines 16-34) and wherein the bracket 
Hsu does not teach the specific details of the plurality of interconnected sliding links, wherein each of the  interconnected sliding links comprise at least one curved extruding prong and at least one curved rail, wherein the at least one curved rail of a first interconnected sliding link is coupled to the at least one curved extruding prong of a second interconnected sliding link forming a torque engine, wherein the interconnected sliding links are rotatable based on a pressure applied to the interconnected sliding links; and a plurality of shafts coupled to the plurality of interconnected sliding links, wherein each shaft is coupled to a separate interconnected sliding link. However providing a specific hinge means and links is not new in the art of foldable display devices. 
Han in similar field of foldable electronic device teaches a plurality of interconnected sliding link (Fig. 6, section of element 210 and figures 3-5 shows the details), wherein each of the interconnected sliding links comprise at least one curved extruding prong (figure 5, left side where element 2131 is indicated) and at least one curved rail (figure 5, right side where cutout is position opposite of element 2131 such that the adjacent 213's element 2131 is placed within 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the plurality of interconnected sliding links as taught by Han as the plurality of interconnected sliding links of Hsu for the purpose of controlling the movement of the sliding links such that the prong and the curved rail abut and thereby limiting the predetermined motion of rotation, additionally, changing one kind of hinge structure with another is known in the art and merely a design choice which enables Hsu to operate in the same fashion but provides more control to the movement/bendability.

Claim(s) 2-3, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US Patent 9860999 in view of Han et al. US Pub 2017/0048996 further in view of Park US Pub 2015/0378397.
Regarding claim 2, 

Hsu as modified does not teach the specific of the foldable display device comprising a flexible organic light emitting diode (OLED). 
Park in similar field of foldable display device teaches a foldable display device comprising a flexible organic light emitting diode (OLED) (Paragraph 159, figure 4, element 41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the specific foldable/bendable display device of OLED as the bendable display of Hsu as modified since providing one type of display panel for another is known, especially since OLED display are known for their bendability/foldability characteristic. 
Regarding claim 3, 
Hsu as modified teaches the system comprises the display device which provides folding and opening configuration, and that the display is attached and provided in this configuration as seen in figure 1-3. 
Hsu as modified does not explicitly teach the system comprises two sections of substrate, wherein each section of substrate attaches to a separate edge of the bracket.
Park in similar field teaches the system comprising two sections of substrate (figure 20, substrates being element 1 and 2 which are the external housing where the display is mounted within, this is similar to figure 10, elements 1002 and 1004), wherein each section substrate attaches to a separate edge of the bracket (figure 20, such that a hinge section is provided which acts as the bracket and such that the substrates attached to a separate edge of the bracket).

Regarding claim 9, 
Hsu as modified teaches a bendable display (Fig 1-3; abstract). 
Hsu as modified does not teach the specific of the foldable display device comprising a flexible organic light emitting diode (OLED). 
Park in similar field of foldable display device teaches a foldable display device comprising a flexible organic light emitting diode (OLED) (Paragraph 159, figure 4, element 41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to use the specific foldable/bendable display device of OLED as the bendable display of Hsu since providing one type of display panel for another is known, especially since OLED display are known for their bendability/foldability characteristic. 
Regarding claim 10, 
Hsu as modified teaches the system comprises the display device which provides folding and opening configuration, and that the display is attached and provided in this configuration as seen in figure 1-3. 

Park in similar field teaches the system comprising two sections of substrate (figure 20, substrates being element 1 and 2 which are the external housing where the display is mounted within, this is similar to figure 10, elements 1002 and 1004), wherein each section substrate attaches to a separate edge of the bracket (figure 20, such that a hinge section is provided which acts as the bracket and such that the substrates attached to a separate edge of the bracket).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the two sections of substrate as taught by Park as the external covering shell in the display device system of Hsu as modified such that the display is covered by the substrate and wherein each section of the substrate attaches to a separate edge of the bracket (structure of element 1 excluding structure or 121), such modification will render the system to be protected (paragraph 157, Park) from external and provide support to the display.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Applicant's arguments filed 9/21/2021 have been fully considered but they are not persuasive. Applicant argument regarding claim 15 is towards the newly amended limitation of adjusting . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841